Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, recite “executing... and corresponding patient data…” The claim is indefinite because it is unclear what the corresponding patient data is. It is unclear if the corresponding patient data is the patient identifier, the anatomy data or something else.
Dependent claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (US 2019/0030370) and in further view of Sjölund (US 2020/0289847).

REGARDING CLAIM 1
Hibbard discloses a method comprising: receiving, by a server, radiation therapy treatment planning data associated with treatment of a patient, the radiation therapy treatment planning data further comprising at least a patient identifier ([0008] teaches the disclosure can feature a method for training a deep convolutional neural network, such as to provide a patient radiation treatment plan and collecting patient data from a group of patients including a prior treatment plan. [0030] teaches Patient data may include information such as (1) functional organ modeling data (e.g., serial versus parallel organs, appropriate dose response models, etc.); (2) radiation dosage data (e.g., dose-volume histogram (DVH) information; or (3) other clinical information about the patient and course of treatment (e.g., other surgeries, chemotherapy, previous radiotherapy, etc.) (wherein the patient data is interpreted by examiner as radiation therapy treatment planning data associated with treatment of a patient comprising at least a patient identifier. The feature of a patient identifier is implicitly disclosed when receiving data of a particular patient)); retrieving, by the server using the patient identifier, anatomy data associated with the patient ([0008] teaches the collected patient data (interpreted by the examiner as the patient identifier) includes at least one image of patient anatomy); retrieving, by the server using a clinic identifier, a file comprising clinic-specific logic indicating treatment attributes of a radiotherapy machine in accordance with at least one of radiation therapy treatment planning data or the anatomy data ([0005] teaches radiation therapy treatment plan created using an optimization technique based on clinical objectives and constraints (interpreted by examiner as clinic identifier) [0008] teaches the treatment plan can include predetermined machine parameters, where the predetermined machine parameters can include at least one of a gantry angle, a multi-leaf collimator leaf position, or a radiation therapy beam intensity.  (interpreted by examiner as the file comprising clinic-specific logic indicating treatment attributes of a radiotherapy machine retrieved using a clinic identifier)); wherein the one or more machine-learning models are trained based on previously performed radiation therapy treatments and corresponding patient data ([0008] teaches training a deep convolutional neural network (interpreted by examiner as the one or more machine-learning models of Sjölund), by using the prior treatment plans and the corresponding collected patient data, such as to determine a new treatment plan. The new treatment plan can include predicted machine parameters. The predicted machine parameters can include at least one of a gantry angle, a multi-leaf collimator leaf position, or a radiation therapy beam intensity); executing, by the server using the variables, a logical network computer model to identify one or more attributes of the radiotherapy machine to perform the treatment, the logical network computer model configured to determine the one or more attributes of the radiotherapy machine based on the one or more variables, anatomy data associated with the patient, and the clinic- specific logic ([0008]-[0009] teach determining a new treatment plan. The new treatment plan can include predicted machine parameters. The predicted machine parameters can include at least one of a gantry angle, a multi-leaf collimator leaf position, or a radiation therapy beam intensity (interpreted by examiner as the identified one or more variables of Sjölund below) and using a deep convolutional neural network (interpreted by examiner as logical network computer model), such as to provide a radiation treatment plan including the set of machine parameters (interpreted by examiner as one or more attributes of the radiotherapy machine)); and displaying, by the server on a graphical user interface, the one or more attributes of the radiotherapy machine to perform the treatment ([0048] teaches the radiotherapy system may include a display device and a user interface (interpreted by examiner as the graphical user interface). The display device may include one or more display screens that display medical images, interface information, treatment planning parameters (e.g., contours, dosages, beam angles, etc.) treatment plans, a target, localizing a target and/or tracking a target, or any related information to the user (interpreted by examiner as the one or more attributes of the radiotherapy machine to perform the treatment)).

Hibbard does not explicitly disclose, however Sjölund discloses:
executing, by the server, one or more machine-learning models using the radiation therapy treatment planning data, anatomy data, and clinic-specific logic to identify one or more variables, wherein the one or more machine-learning models are trained based on previously performed radiation therapy treatments and clinic-specific logic ([0038] teaches training machine models (interpreted by examine as one or more machine-learning models) [0005] teaches processing the input parameter (interpreted by examiner as the radiation therapy treatment planning data, anatomy data, and clinic-specific logic of Hibbard) with a machine learning technique to estimate a realizable plan parameter of a radiotherapy treatment plan (interpreted by examiner as the one or more variables) [0018] teaches machine learning (ML) technique that has been trained based on prior radiotherapy treatment plans and realizable parameters. [0045] teaches training data consisting of input-output pairs are acquired from, e.g., expert clinicians and a function is “trained” to approximate this mapping (interpreted by examiner as training based on clinic-specific logic))
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method of Hibbard to incorporate training machine learning models as taught by Sjölund, with the motivation of providing technical advantages including reduced computing processing times to generate realizable radiotherapy treatment plans and accompanying improvements in processing, memory, and network resources used to generate and enhance realizable radiotherapy treatment plans and medical treatment benefits (including improved accuracy of radiotherapy treatment, reduced exposure to unintended radiation, and the like) (Sjölund at [0018]).

REGARDING CLAIM 2
Hibbard and Sjölund disclose the limitation of claim 1.
Hibbard does not explicitly disclose, however Sjölund further discloses:
The method of claim 1, further comprising: transmitting, by the server, an instruction to a radiotherapy machine to modify itself based on the identified one or more attributes (Sjölund at [0034] teaches software programs may utilize the treatment processing logic to implement the realizable radiotherapy treatment plan generation workflow to produce new or updated realizable treatment plans for deployment to the treatment data source. The processing circuitry may subsequently then transmit the new or updated realizable treatment plans via a communication interface and the network to the treatment device, where the radiation therapy plan will be used to treat a patient with radiation via the treatment device).

REGARDING CLAIM 3
Hibbard and Sjölund disclose the limitation of claim 1.
Sjölund does not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the graphical user interface is displayed on the radiotherapy machine (Hibbard at [0048] teaches the radiotherapy system may include a display device and a user interface).

REGARDING CLAIM 4
Hibbard and Sjölund disclose the limitation of claim 1.
Sjölund does not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the graphical user interface is displayed on at least one of a physician device or an electronic device associated with a clinic conducting the treatment (Hibbard at [0048] teaches the radiotherapy system may include a display device and a user interface (interpreted by examiner as the graphical user interface) integrated into a device (interpreted by examiner as physician device or an electronic device associated with a clinic conducting the treatment)).

REGARDING CLAIM 5
Hibbard and Sjölund disclose the limitation of claims 1 and 4.
Sjölund does not explicitly disclose, however Hibbard further discloses:
The method of claim 4, wherein the server monitors whether a user interacts with at least one attribute displayed on the graphical user interface (Hibbard at [0054] teaches an imaging detector to maintain alignment with the therapy beam that can be used to monitor the therapy beam (interpret by examiner as at least one attribute)).

REGARDING CLAIM 6
Hibbard and Sjölund disclose the limitation of claims 1 and 5.
Hibbard does not explicitly disclose, however Sjölund further discloses:
The method of claim 5, wherein the server trains the one or more machine-learning models based on the interaction (Sjölund at [0018] teaches machine learning (ML) technique trained based on prior radiotherapy treatment plans and realizable parameters and [0031] teaches updates the planning data as a result of a realizable treatment plan generated by the realizable radiotherapy treatment plan generation workflow).

REGARDING CLAIM 7
Hibbard and Sjölund disclose the limitation of claim 1.
Sjölund does not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the identified attribute is angle associated with a couch or a gantry of the radiotherapy machine (Hibbard at [0008] teaches machine parameters can include at least one of a gantry angle).


REGARDING CLAIM 8
Hibbard and Sjölund disclose the limitation of claim 1.
Sjölund does not explicitly disclose, however Hibbard further discloses:
The method of claim 1, wherein the identified attribute is a rotation or arc attribute of a gantry associated with the radiotherapy machine (Hibbard at [0051] teaches configuring gantry to rotate).

REGARDING CLAIM 9
Hibbard and Sjölund disclose the limitation of claim 1.
Sjölund does not explicitly disclose, however Hibbard further discloses:
The method of claim 8, wherein the rotation or arc attribute corresponds to whether a gantry of the radiotherapy machine conducting the treatment has a full or partial arc (Hibbard at [0038] teaches machine data information may include arc placement).

REGARDING CLAIM 10
Hibbard and Sjölund disclose the limitation of claim 1.
Sjölund does not explicitly disclose, however Hibbard further discloses:
The method of claim 1, further comprising: comparing, by the server, the identified one or more attributes of a radiotherapy machine against one or more predetermined thresholds (Hibbard at [0072] teaches the stopping criteria can include an accuracy of the output set of machine parameters (e.g. the stopping criteria can include whether the difference between the output set of machine parameters and the machine parameters corresponding to the received sets of medical images in the batch of training data is smaller than a threshold) (interpreted by examiner as comparing against a threshold). In an embodiment, the threshold can correspond to an asymptotic minimum of all errors determined).

REGARDING CLAIMS 11-20
Claims 11-20 are analogous to Claims 1-10 thus Claim 11-20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhang (US 2012/0136194) teaches automated treatment planning for radiation therapy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626